                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                             CRIMINAL ACTION


VERSUS                                                               18-21-SDD-RLB


TRAVIS R. JAMES, ET AL

                                              RULING

         This matter is before the Court on the Motion to Compel Disclosure Concerning

Confidential Informant(s)1 filed by Defendant, Travis R. James (“Defendant”).         The

Government has filed an Opposition2 to this motion. For the reasons that follow, the Court

finds that the motion should be denied.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Defendant was one of fifteen individuals indicted by the grand jury on March 1,

2018, in connection with a conspiracy to distribute controlled substances.3 Because it was

Defendant’s understanding that a confidential informant or informants “not only initiated

but became actively involved in the charges”4 against him, Defendant requested

information about the identity of any such informants in his Rule 16 Discovery and

Inspection Request.5 Defendant alleges that the Government’s discovery responses “did


1
  Rec. Doc. No. 137.
2
  Rec. Doc. No. 184.
3
  Rec. Doc. No. 1; Superseding Indictment at Rec. Doc. No. 284.
4
  Rec. Doc. No. 137-1, p. 1.
5
  Rec. Doc. No. 23.
48763 

                                                                                Page 1 of 9 

                                                                                              

 
not provide the identity and other pertinent information”6 as requested. Hence, Defendant

filed the instant Motion to Compel.

         In his Motion, Defendant argues that disclosure of the confidential informant is

appropriate because “the informant(s) activity in the substantive counts against the

defendant was substantial”7 and because disclosure is “of importance to the Defendant .

. . in the preparation of his rightful defense.”8 The Government denies that confidential

informants played a significant role in the investigation into Defendant, asserting that

“neither federal law enforcement agents nor informants participated in any undercover

encounter with the defendant . . .during the period of this investigation.”9 Instead, the

Government claims, the evidence in support of Defendant’s indictment “came from the

wiretaps occurring over the phones used by [Defendant], and in some instance, the

surveillance conducted by law enforcement agents.”10

II.      LAW AND ANALYSIS

         A. Disclosure of Confidential Informants

         The United States Supreme Court’s decision in Roviaro v. United States11 is the

controlling precedent in determining whether to grant a defendant’s motion for disclosure

of confidential informants. In Roviaro, the Court recognized “the Government’s privilege

to withhold from disclosure the identity of persons who furnish information of violations of


6
  Rec. Doc. No. 137-1, p. 1.
7
  Rec. Doc. No. 137-1, p. 3.
8
  Id. at p. 4.
9
  Rec. Doc. No. 184, p. 3.
10
   Rec. Doc. No. 184, pp. 4-5.
11
   353 U.S. 53, 77 S. Ct. 623 (1957).
48763 

                                                                                  Page 2 of 9 

                                                                                                

 
law to officers charged with enforcement of that law.”12 The scope of the privilege depends

on the underlying facts. In interpreting Roviaro, the United States Court of Appeals for the

Fifth Circuit has articulated a three-part test to determine when disclosure is mandated.

Under that test, the Court must examine: (1) the level of the informant’s activity; (2) the

helpfulness of disclosure to the asserted defense; and (3) the Government’s interest in

nondisclosure.13 The burden is on the defendant to show exceptional circumstances

warranting disclosure of the name of a confidential informant.14 The trial court is afforded

great discretion in making this determination.15

         B. Analysis

            1. The Level of the Informant’s Activity

         The parties disagree on the level of informant activity in this case. Defendant states

that he “has been provided information by the Government, in response to his discovery

requests, which evidence[s] [that] the informant(s) activity in the substantive counts

against the defendant was substantial.”16 Specifically, Defendant claims that “[the]

informant(s) negotiated and arranged one or more purported illegal transactions of [the]

subject of the indictment, and was personally present at one or more of the

consummations thereof.”17 Moreover, Defendant claims that the informant “was either



12
   353 U.S. at 59.
13
   United States v. Vizcarra-Porras, 889 F.2d 1435, 1438 (5th Cir. 1989); see also United States v. Toro,
840 F.2d 1221, 1232 (5th Cir. 1988).
14
   State v. Smith, 09-259 (La.App. 5 Cir. 11/24/09), 28 So.3d 1092, 1097.
15
   Id.
16
   Rec. Doc. No. 137-1, p. 3.
17
   Id. at p. 1.
48763 

                                                                                             Page 3 of 9 

                                                                                                         

 
wired by the Government, or allowed his telephone conversation to be taped,”18 and that

the informant was at times “the only person present”19 during the arranged transactions.

         If the informant’s activity was as extensive as Defendant suggests, the argument

for disclosure would be stronger, insofar as more extensive activity would weigh in favor

of disclosure.20 However, Defendant fails to cite specific evidence or facts in support of

his claims regarding the informant’s allegedly substantial involvement. Defendant

repeatedly states that his information about the informant or informants was “provided by

the Government”21 and disclosed in the Government’s discovery responses but does not

provide proof of such. As discussed above, the burden is on the defendant to show

exceptional circumstances warranting disclosure of a confidential informant. Defendant’s

vague and somewhat conclusory statements regarding substantial informant activity are

not sufficient to meet this burden, especially in light of the Government’s assertion,

discussed below, that informant activity did not play a direct part in Defendant’s

indictment.

         For its part, the Government asserts that “[n]either federal law-enforcement agents

nor informants participated in any undercover encounter with the Defendant . . . during

the period of this investigation.”22 Indeed, the record reflects that any confidential

informant activity in this case is substantially attenuated from the Defendant’s charged



18
   Id. at p. 3.
19
   Id. at p. 3.
20
   See United States v. Ayala, 643 F.2d 244 (5th Cir. 1981).
21
   Rec. Doc. No. 137-1, p. 3.
22
   Rec. Doc. No. 184, p. 3.
48763 

                                                                                  Page 4 of 9 

                                                                                                

 
offenses. In support of the Government’s Application for Authorization to Intercept Wire

and Electronic Communications for telephone numbers used by Defendant,23 Drug

Enforcement Administration (“DEA”) Task Force Officer Charles Scott Courrege offers an

affidavit outlining the investigative history of the case. Per Courrege, beginning in January

2017, DEA agents undertook measures, “including the development of a confidential

source,”24 to investigate alleged drug activity by an individual named Christian Hull and

his organization. That confidential informant participated in several controlled drug buys

with Christian Hull.25 Those controlled buys between Hull and the informant were among

the evidence offered by the Government in support of its application for a wiretap of Hull’s

communications.26 That wiretap was authorized on March 27, 2017.27

         The communications intercepted via the Hull wiretap identified an individual named

Byron Archie Lawson as a source of supply for Hull.28 On April 20, 2017, the Government

received authorization to intercept Lawson’s telephone communications.29 Task Force

Officer Courrege attested that “through intercepted communications and surveillance”30

related to the Lawson wiretap, the Government obtained the evidence that it later offered

in support of its Application for Authorization to Intercept Wire and Electronic

Communications for the instant Defendant. Overall, the Government’s exhibits


23
   Rec. Doc. No. 184-1.
24
   Rec. Doc. No. 184-1, p. 23.
25
   Id.
26
   Id. at p. 24.
27
   Id.
28
   Id.
29
   Id.
30
   Rec. Doc. No. 184-1, p. 24.
48763 

                                                                                   Page 5 of 9 

                                                                                                 

 
demonstrate that the confidential informant’s activity was limited to participating in

controlled drug buys that helped the DEA develop probable cause for an application for

a wiretap on Christian Hull, which, combined with surveillance activities, led to a wiretap

on Byron Lawson, which led to a wiretap and a search warrant pertaining to Defendant

herein.

          Louisiana federal courts often conclude that a confidential informant’s level of

activity is insufficient to require disclosure, even where the informant in question is

significantly more involved than in the instant case. For example, in United States v.

Edwards,31 the Fifth Circuit held that disclosure was not required where the defendant

sold crack cocaine to a confidential informant, and the fact of that sale was later used as

probable cause to obtain a search warrant. If a direct drug transaction between a

defendant and an informant is not a sufficient level of informant activity to merit disclosure,

then it surely cannot be sufficient in the instant case that a controlled buy using an

informant was used to obtain a wiretap, that led to another wiretap, that led to a third

wiretap that led to the charges against the Defendant.

          In this case, the record reflects that the confidential informant’s activity was limited

to helping secure authorization for a wiretap of a third person, not Defendant. Because

the confidential informant’s activity was indirect and attenuated from the instant charged

offenses, the Court finds that the first factor in the disclosure analysis, the level of the

informant’s activity, weighs strongly in favor of nondisclosure.


31
     133 F.App'x. 960, 963 (5th Cir. 2005).
48763 

                                                                                       Page 6 of 9 

                                                                                                   

 
            2. The Helpfulness of Disclosure to the Asserted Defense

         The second Roviaro factor, the helpfulness of disclosure to the asserted defense,

also weighs in favor of nondisclosure. Courts have held that the burden is “squarely on

the defendant to show that disclosure is essential for an adequate defense—and it is a

‘heavy’ one; it is not met by speculating about how useful an informant’s testimony might

be, for example.”32 Here, Defendant asserts that disclosure regarding the informant is

“essential to the defense”33 and “essential to a fair trial in this matter.”34 Moreover, he

argues that:

         the testimony of the confidential informant(s) in this case is directly relevant,
         and helpful to defendant’s review and preparation concerning any
         inducement and pre-disposition of the defendant, as well as, credibility,
         history, motivation, and conduct of the informant in the past, and on behalf
         of the Government. His testimony is necessary to properly prepare for the
         defense of the defendant in this matter, as the informant would be called to
         testify concerning his participation and the governmental inducements
         directed towards the defendant, and himself, as well.35


This general recitation of the potential helpfulness to the defense is not sufficient to

require disclosure, especially in light of Defendant’s failure to establish that the informant

was, as he claims, substantially and directly involved in the case against Defendant.

There is no evidence of any direct contact or link between the confidential informant and


32
   United States v. Sinha, No. 1:14CR9-HSO-JMR, 2014 WL 4402580, at *1-3 (S.D. Miss. Sept. 5, 2014)
(citing United States v. Mills, 710 F.3d 5, 14 (1st Cir. 2013)); see also United States v. Wilson, 77 F.3d 105,
112 (5th Cir. 1996) (finding no abuse of discretion in denying disclosure of the identity of an informant where
the defendant “failed to produce any evidence or specific allegations of how these informants' testimony
might bear on his guilt or innocence”).
33
   Rec. Doc. No. 137-1, p. 1.
34
   Rec. Doc. No. 137-1, p. 1.
35
   Rec. Doc. No. 137-1, p. 3.
48763 

                                                                                                   Page 7 of 9 

                                                                                                               

 
the Defendant, hence the “inducements” concern is not implicated here. Thus, the Court

finds that the second factor weighs in favor of nondisclosure because Defendant has not

met his burden. As the Louisiana Fourth Circuit stated in State v. Regis,36 “[m]erely

alleging that contradictory testimony may be possible does not constitute ‘exceptional

circumstances’ or a ‘concrete reason’ to disclose the identity of the confidential

informant.”37

            3. The Government’s Interest in Nondisclosure

         The Government does not specifically address its interest in nondisclosure; it

merely asserts that “[t]he D.E.A. did not use informants to gather evidence.”38 It follows

that the Government does not have an interest in the nondisclosure of confidential

informants if no informants were involved in the charges against Defendant. Thus, the

third Roviaro factor also weighs in favor of nondisclosure.

         Overall, having found that all three Roviaro factors weigh in favor of nondisclosure,

the Court concludes that Defendant’s Motion should be denied.




36
   2009-0806 (La.App. 4 Cir. 11/12/09), 25 So.3d 183, writ denied, 2010-0003 (La. 6/18/10), 38 So.3d 322.
37
   Id.
38
   Rec. Doc. No. 184, p. 4.
48763 

                                                                                             Page 8 of 9 

                                                                                                             

 
III.      CONCLUSION

          For the reasons set forth above, the Defendant’s Motion to Compel Disclosure

Concerning Confidential Informant(s)39 is DENIED.

          IT IS SO ORDERED.
          Signed in Baton Rouge, Louisiana on November 14, 2018.



                                            
                                         S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




39
     Rec. Doc. No. 137.
48763 

                                                                             Page 9 of 9 

                                                                                         

 
